822 F.2d 56Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Miguel Angel RAMIREZ, Defendant-Appellant.
No. 86-7137.
United States Court of Appeals, Fourth Circuit.
Submitted March 16, 1987.Decided June 11, 1987.

Before WIDENER, HALL and PHILLIPS, Circuit Judges.
Miguel Angel Ramirez, appellant pro se.
Kenneth Wayne McAllister, United States Attorney, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion denying appellant's motion for relief under Fed.R.Crim.P. 32(c)(3)(D) reveals that this appeal is without merit.  The denial of relief is affirmed based upon the reasoning of the district court.  United States v. Ramirez, CR No. 81-14-7 (E.D.N.C., April 25, 1986).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.